Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/888,855 filed on June 1, 2020.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-4 are currently pending.

Examiner’s Note: Applicant makes references to “a seatback of a vehicle,” where from the description and diagrams, it appears that “a seatback of a vehicle” means “a backrest of a front seat of a vehicle.” Accordingly, the claims will be interpreted accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al., JP 2013-029855 A (hereinafter “Takashi”) in view of Yamaguchi, WO 2017/221527 A1 (hereinafter “Yamaguchi”).  
With respect to claim 1, Takashi discloses a vehicle display device [p. 2, last par.] comprising: a transparent screen [FIG. 1, p. 3, see also FIG. 5, screen 56, p. 3, last par.] disposed in a vehicle cabin [FIG. 5, p. 3, last par.]; and a projector [FIG. 5, projector 40, see also p. 4, par. 2 from top – see FIG. 9 of JP 5288037 B2], that is disposed inside a seatback of a vehicle seat and projects a video image onto the transparent screen. But Takahashi differs from the claimed invention of claim 1 in that projector 40 is disposed on the ceiling of the vehicle compartment. While it would have been obvious, before the effective filing data of the instant application, to a person of ordinary skill in the art to place the projector inside a backrest of a front seat of a vehicle to project an image onto the screen, it is noted that Yamaguchi uses an ultrashort focus projector to project an image onto a transparent screen where the projector is nearly positioned in the same plane as the screen [FIG. 1, projector 10, screen 20, viewer 90, p. 4, last par.]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Takashi with Yamaguchi with the motivation to devise a method and apparatus for projecting images onto a transparent screen where a projector may be placed nearly parallel to the display screen [Yamaguchi: FIG. 1, p. 4, last par.].
Examiner’s note: While not necessary to be used as a prior art for rejection, Quach, US 2007/0153236 A1 (hereinafter “Quach”) uses the polarizing properties of light in order for a projector that could be placed sideways to a screen and project an 
With respect to claim 2, Takashi, in view of Yamaguchi, disclose all of the limitations in claim 1 and further discloses wherein the transparent screen is disposed upward of the seatback and vehicle rearward of a headrest of the vehicle seat [FIG. 5, p. 3, last par. cont’d on p. 4].
With respect to claim 3, Takashi, in view of Yamaguchi, disclose all of the limitations in claim 1 and further discloses wherein the projector has a projection lens [p. 6, par. 3, projection lens 30] and Yamaguchi discloses the projection is exposed from an opening formed in the seatback into the vehicle cabin and projecting a video image onto the transparent screen [FIG. 1, p. 4, last par.]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Takashi with Yamaguchi with the same motivation as noted in the above rejection of claim 1.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

“the seatback includes a back surface, an upper surface, and a curved portion connecting the back surface to the upper surface; and
“the projection is exposed from an opening formed in the seatback into the vehicle cabin and projecting a video image onto the transparent screen.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Mertens et al., WO 2018/011047 A1, discloses method for operating a display device of a motor vehicle.
Chen, US 9,946,064 B1, discloses anti-ghosting reflection device and a display system.
Anand et al., US 2020/0198468 A1, discloses circuit and electronic device for vehicle.
Takaharu, JP 2018-125671 A, discloses communication and data transmission device
Buburuzan et al., EP 3569474 A, discloses system for steering wheel control.
Masao et al., CN 110462456 A discloses anti-glare film for display devices.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485